Title: From George Washington to John Augustine Washington, 15 June 1783
From: Washington, George
To: Washington, John Augustine


                  
                     My dear Brother,
                     Newburgh 15th June 1783
                  
                  I have received your favor of the 12th of April from Berkley, and am obliged to you for the Acct contained in it of our deceased Brothers affairs.  I have since heard that his Widow survived him but a little while.  I am also obliged to you for taking upon you the direction of my mothers Interest at the little Fall Quarter, which I believe has been under most wretched management.  equally burthensome to me, & teazing to her.
                  In answer to the question you have propounded to me, respecting our Nephew Ferdinand, I must observe to you, that the presumption is, for I can not speak with certainty, that our Navy—if it can be called one—will be laid up, or otherwise dispersed of; consequently there can be no birth for Ferdinand there—It follows then, that there is only the other alternative of getting him on board a Merchant Ship and this possibly, may be the best of the two; your knowledge, together with that of his Mothers friend, of the Trade, and Trading people of Virginia (where his Connections & Interest lyes) will point him much better than I can do, to the proper Channel for employment.
                  I wait here with much impatience, the arrival of the Definitive Treaty this event will put a period not only to my Military Service but also to my public life; as the remainder of my natural one Shall be spent in that kind of ease & repose which a man enjoys that is free from the load of public cares, & subject to no other Controul than that of his own judgment, and a proper conduct for the walk of private Life.
                  It is much to be wished (but I think a good deal to be doubted) that the States would adopt a liberal & proper line of Conduct for the Government of this Country.  It should be founded in justice.prejudices, unreasonable  jealousies, & narrow policy should be done away.  competent power for all general purposes shoud be vested in the Sovereignty of the United States, or Anarchy & Confusion will soon succeed.  Liberty, when it degenerates into licentiousness, begets confusion, and frequently ends in Tyranny or some woeful catastrophe—and to suppose that the Affairs of this Continent can be conducted by thirteen distinct Sovereignties, or by one with out adequate powers, are mere solecisms in politicks—It is in our United capacity we are known, & have a place among the Nations of the Earth.  depart from this, & the States seperately would stand as unknown in the World and as contemptable (comparatively speaking) as an individual County in any one State is to the State itself; & in others perhaps, has never been heard of and would be as little attended to but for the sport of Politicians to answer their sinister views, or the purposes of designing Courts, if they should grow jealous of our rising greatness as an Empire, & wish to play off one state against another.  We are a young Nation & have a character to establish—It behoves us therefore to set out right; for first impressions will be lasting, indeed are all in all—If we do not fulfil our public engagements—if we do not religeously observe our Treaties—If we shall be faithless to, and regardless of those who have lent their money, given their personal Services, and spilt their Blood; and who are now returning home poor & pennyless; in what light shall we be considered?  and that there is but too much reason to apprehend these, none who see the daily publications, & will attend to the conduct of some of the states, can hardly have any doubt of.  so far therefore as the claims of the Army are concerned, and the Half pay or commutation of it is to be effected, I have suffered Extracts of Original Papers—in my possession—to be published; to shew the Justice, oeconomy, and even the necessity that Congress were under of granting this, to keep the Army in the Field at so early a period as 1778.  One of these I herewith send you.
                  My love, in which Mrs Washington joins me, is offered to my sister and your family.  present my Complimts to all enquiring friends—and be assured that I am Dr Sir, Yr Most affecte Bro.
                  
                     Go: Washington
                     
                  
               